214 F.2d 281
94 U.S.App.D.C. 216
WINKEL,v.MATTHEWS
No. 12074.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1954.Decided June 17, 1954.

1
Mr. A. Alvis Layne, Jr., Washington, D.C., appointed by this Court, with whom Mrs. Antonia H. Chayes, Washington, D.C., was on the brief, for appellant.


2
Mr. Carl W. Belcher, Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Edward O. Fennell, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.

PER CURIAM

3
This appeal is from an order discharging a writ of habeas corpus.  Appellant is in custody under an extradition order.  He contends he was held an unreasonably long time on a mere detainer before the requisition from Ohio, the demanding State, was received.  The record does not clearly establish this contention.  In any event the contention does not appear to have been made in the District Court.  Certainly it was not made during the time when appellant was-- allegedly-- unreasonably held.  We find no error affecting substantial rights.


4
Affirmed.